Thomson, P. J.
The record in this case exhibits nothing upon which this court can take any action. In its title, one party is called “appellant,” and the other “appellee”; but the record discloses no judgment, and without a judgment there can be no appeal.
That the jurisdiction of this court may be called into exercise, an authenticated copy of the record of the judgment must be lodged in the office of its clerk.*7Sucia record is authenticated by the certificate of the clerk of the court in which the judgment was rendered, under the seal of that court. What purports to be a judgment is- shown in the hill of exceptions, but its appearance there is no evidence of its rendition. —Mills ’ Ann. Code, § 389; Yuma Co. v. Lovell, 20 Colo. 80; Northrop v. Jenison, 12 Colo. App. 523.
The case will be stricken from the docket.

Stricken from the docket.